DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 25 January 2022. As directed by the amendment: Claim 13 has been amended, Claim 21 has been cancelled,  and no claims have been added.  Claims 1-12 were previously withdrawn due to a Restriction Requirement. Thus, Claims 13-20 and 22-23 are presently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15-20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 11,191,953. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13, 15-20,and 22-23 of the present application recite a nearly identical method of providing stimulation to a vagus nerve to treat symptoms of a stroke or transient ischemic attack, with minor wording of the claimed details and exactly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (US Publication No. 2006/0122675, previously cited) in view of Hill et al. (US Publication No. 2002/0032468, previously cited), further in view of John (US Publication No. 2007/0142874).
Regarding Claims 13 and 16, Libbus et al. discloses a method for treating symptoms of transient ischemic attack in a patient (Abstract, Paragraph 0003, 0019,     
0030-0031), the method comprising contacting one or more electrodes (309, Fig. 3; 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) to an outer skin surface of the  patient; generating an electrical impulse (Paragraph 0038-0039, 0043, 0046) with an energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049);  and  transmitting the electrical impulse transcutaneously and non-invasively (Paragraph  0037-0039, 0043, 0047, Abstract) from the electrodes through the outer skin surface  of the patient to a vagus nerve in the patient (Paragraph 0037-0039, 0043, 0047,  Abstract), wherein the electrical impulse (Paragraph 0037-0039, 0043, 0047, Abstract) is sufficient to stimulate the vagus nerve such that the symptoms of the transient ischemic attack are reduced (Abstract, Paragraph 0003, 0019, 0030, 0031).  Libbus et al. further discloses wherein the electrical impulses are transmitted transcutaneously and non-invasively from the device from the electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) through the outer skin surface of the patient to modify the vagus nerve (Paragraph 0019-0020, 0037-0039), and that the electrodes may be located proximate a neck of a patient to transmit the impulses to the vagus nerve (301, Fig. 3, Paragraph 0037). However, Libbus et al. does not specifically disclose contacting or attaching the one or more electrodes to the outer skin surface of the neck of the patient.  Hill et al. teaches a method for stimulating the vagus nerve for treating a patient (Paragraph 0020, 0037-0038, 0058-0060) by delivering impulses transcutaneously and non-invasively (Paragraph 0058-0060) using external patch electrodes (116, Fig. 3; 102, Fig. 4) configured to be contacting and attached to the neck of a patient (Paragraph 0058-0060). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrodes to be contacting and attached to the outer skin surface of the neck of the patient, as taught by Hill et al., instead of proximate the neck in the method disclosed by Libbus et al., in order to provide stimulation impulses to a more exposed access point on the neck for the vagus nerve, or if alternative electrode locations proximate the neck were undesirable or unavailable, since it is known that the vagus nerve extends through the neck (Libbus et al., 301, Fig. 3), and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Libbus et al. further discloses that the electrical impulse transmitted to the vagus nerve can have pulses comprising a frequency in a large range of possible frequencies sufficient to stimulate the vagus nerve (Paragraph 0020, 0034, 0045, 0049), but neither Libbus et al. nor Hill et al. specifically discloses pulses having a frequency of about 1 kHZ to about 10 kHz.  However, John teaches a method for treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), and wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 10 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 10 kHz, in the method disclosed by Libbus et al., Hill et al., and John in combination, since the references teach similar a range of similar stimulation parameters with respect to the frequency of the pulses, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 15, Libbus et al. discloses the  method further comprising coupling the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049) to the one or more electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043) with an electrical connector (lead 306, Fig. 3, Paragraph 0037).  
Regarding Claims 17 and 18, Libbus et al. discloses the method further comprising providing parameters for a stimulation protocol (Paragraph 0007, 0035, 0039, 0048, 0050) to the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049), and measuring one or more physiological parameters of the patient (sensor 307, Fig. 3, Paragraph 0007, 0035, 0039, 0048) associated with the electrical impulse (Paragraph 0038-0039, 0043, 0046); and modifying the parameters of the stimulation protocol based on the physiological parameters (closed loop systems for modifying stimulation parameters, 850, Fig. 8, Paragraph 0007, 0035, 0039, 0048, 0050).  
Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Johnson (US Publication No. 2004/0254624, previously cited). 
Regarding Claim 14, Libbus et al. discloses the method further comprising coupling the energy source (303, Fig. 3, 615, Fig. 6, Paragraph 0046, 0049) to the one or more electrodes (309, Fig. 3, 521, Fig. 5, 621, Fig. 6, Paragraph 0020, 0043), and further including wireless components (Paragraph 0042, 0044), but does not specifically disclose wirelessly coupling the energy source to the one or more electrodes.  However, Johnson teaches a method of treating a patient comprising contacting one or more electrodes to an outer skin surface to stimulate a nerve (Paragraph 0002-0003, 0029), wherein the energy source (energy source/battery in stimulator 110, Fig. 1, Paragraph 0030) is coupled to one or more electrodes via wireless signal (electrical connection between stimulator and electrodes via wireless signal, Paragraph 0030). It would have been obvious to one having ordinary skill in the art at the time of the invention configure the one or more electrodes to be wirelessly coupled to the energy source, as taught by Johnson, the method disclosed by Libbus et al., Hill et al., and John in combination, in order to provide more convenient/comfortable electrode placement without the risk of possible lead entanglement or detachment. 
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Donders et al. (US Publication No. 2007/0043400, previously cited).
Regarding Claims 19 and 20, Libbus et al. further discloses the method further wherein the stimulation protocol comprises a treatment paradigm (Paragraph 0034, 0038, 0045) and includes transmitting the electrical impulse to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031) for a period of about 15 minutes (Paragraph 0024) for one or more doses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045) wherein the doses are separated by a time frame of about 24 hours (Paragraph 0024), and that the duration of the stimulation may be adjusted (Paragraph 0034).  However, neither Libbus et al., Hill et al., nor John specifically discloses wherein each dose has a period of about 90 seconds to about three minutes, wherein the doses are separated by a time frame of about five to 15 minutes.  Donders et al. teaches a method of treating patient symptoms (Abstract) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0037-0038, Claim 1), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) for one or more doses wherein each dose has a period of about 1-5 minutes (Paragraph 0009, 0011, 0056, 0072), wherein the doses are separated by a time frame of about 5-10 minutes (Paragraph 0009, 0011, 0057, 0062). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment paradigm doses in the method disclosed by Libbus et al., Hill et al., and John in combination to have a period of about 90 seconds to about three minutes, wherein the doses are separated by a time frame of about five to 15 minutes, as generally taught by Donders et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. in view of Hill et al., further in view of John, further in view of Ben-David et al. (US Publication No. 2007/0179543, previously cited). 
Regarding Claims 22 and 23, Libbus et al. discloses the method further comprising generating the electrical impulse to be provided to the vagus nerve after the onset of the symptoms (Abstract, Paragraph 0003, 0019, 0030, 0031), and that the electrical impulse can have pulses comprising bursts with a large range of possible frequencies and durations (Paragraph 0020, 0034, 0045, 0049), separated by an inter-burst period that comprises zero pulses (periodic/intermittent stimulation, Paragraph 0034, 0038, 0045). However, neither Libbus et al., Hill et al., nor John specifically discloses wherein each ELEC-51 D2119burst has a frequency of about 1 to about 100 bursts per second, and each pulse has a duration of about 100 to about 1000 microseconds in duration, wherein the bursts each comprise about 2 to 20 pulses. However, Ben-David et al. teaches a method of treating patient symptoms (Abstract, Paragraph 0014, 0492-0502) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0014, 0492-0502), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0014, 0489, 0492, 0502) wherein each burst has a frequency of over 1-3 bursts per second (at least 3-10 bursts in 3 or more seconds, Paragraph 0571-0572, 0504)  and each pulse has a duration of about 200-2500 microseconds in duration (Paragraph 0504, 0572),  wherein the bursts each comprise about 1-10 pulses (Paragraph 0508, 0571-0572) and the bursts are separated by an inter-burst period that comprises zero pulses (Paragraph 0511, 0571-0572). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to the vagus nerve in the method disclosed by Libbus et al., Hill et al., and John in combination wherein each ELEC-51 D2119burst has a frequency of about 1 to about 100 bursts per second, and each pulse has a duration of about 100 to about 1000 microseconds in duration, wherein the bursts each comprise about 2 to 20 pulses, as generally taught by Ben-David et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
The Applicant’s amendments made in the Response filed 25 January 2022 overcome the previous Claim Objections and 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 13-20 and 22-23. Therefore, these rejections have been withdrawn.
The previous Double Patenting Rejections have been withdrawn due to the Applicant’s amendments to Claim 13. However, new Double Patenting rejections over Claims 1-29 of U.S. Patent No. 11,191,953 have been made above necessitated by the Applicant’s amendments. 
The Applicant's arguments filed in the Response filed 25 January 2022 with respect to the previous 35 USC 103(a) rejections of Claims 13-20 and 22-23 have been fully considered. The Applicant specifically argues (Pages 7-8 of Response) that none of previously cited Libbus et al., Hill et al., nor Donders et al. explicitly discloses that the electrical impulse is sufficient to stimulate the vagus nerve, wherein the electrical impulse comprises pulses having a frequency of about 1kHz to about 10KHz, as recited by Claim 13 as amended, since Donders et al. particularly discloses that these frequencies are used for blocking. However, these arguments are considered moot due to the new grounds of rejection made above with the addition of the John reference. As described in detail above, Libbus et al. further discloses that the electrical impulse transmitted to the vagus nerve can have pulses comprising a frequency in a large range of possible frequencies sufficient to stimulate the vagus nerve (Paragraph 0020, 0034, 0045, 0049), but neither Libbus et al. nor Hill et al. specifically discloses pulses having a frequency of about 1 kHZ to about 10 kHz.  However, John teaches a method treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), and wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 10 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 10 kHz, in the method disclosed by Libbus et al., Hill et al., and John in combination, since the references teach similar a range of similar stimulation parameters with respect to the frequency of the pulses, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, such as general frequency parameters of a stimulation pulse as taught by Libbus et al. (Paragraph 0020, 0034, 0045, 0049), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, Claim 13 remains rejected as described in detail above. 
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 14-20 or 22-23, nor with respect to the previously cited Johnson or Ben-Davis et al. references. Therefore, Claims 13-20 and 22-23 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792